Citation Nr: 1717935	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  08-26 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rohde, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant in this case, had active service from October 1974 to October 1977.  

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2007 rating decision by the RO in Waco, Texas, which, in pertinent part denied service connection for acute lower back pain and a TDIU.  

In July 2016, the Board remanded the issue of TDIU for development after the RO made a determination regarding the Veteran's referred claim for increased disability ratings for the service-connected right knee disabilities.  The service-connected right knee disabilities were examined at an August 2016 VA examination, and the RO issued a rating decision regarding the referred claim for increased disability ratings for the service-connected right knee disabilities.  The RO then issued a Supplemental Statement of the Case (SSOC) in November 2016, which readjudicated a TDIU.  As such, the directives of the July 2016 Remand have been substantially satisfied.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Additional evidence has been received by the Board for which a waiver of initial RO consideration was provided.  38 C.F.R. § 20.1304 (2016).

In January 2010, the Veteran and his spouse testified at a personal hearing before the undersigned Veterans Law Judge in Nashville, Tennessee (a Travel Board hearing).  A transcript of the hearing is of record.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.





FINDING OF FACT

The Veteran is not rendered unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of service-connected disabilities, and a referral to the Director of Compensation and Pension for consideration of a TDIU under 38 C.F.R. § 4.16(b) is not warranted.


CONCLUSION OF LAW

The criteria for TDIU have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans' Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  

VA satisfied its duty to notify the Veteran in the development of the claim.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999).  In March 2015, the Veteran was issued appropriate VCAA notice.  Subsequently, entitlement to a TDIU was adjudicated in the November 2016 SSOC; therefore, there was no defect with respect to the timing and/or content of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As to the duty to assist in this case, all relevant documentation, including VA and private (medical) treatment records, has been secured or attempted to be secured, and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue of entitlement to a TDIU.  38 U.S.C.A. 
§§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.  The Board finds that the record as it stands includes sufficient competent evidence to decide the appeal for a TDIU.  See 38 C.F.R. § 3.159(c)(4).

Entitlement to a TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).  See Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of TDIU under 38 C.F.R. § 4.16(b) by the Director of C&P is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).  Cf. Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (applying principles announced in Wages to 38 C.F.R. § 3.321(b) extraschedular adjudication, namely, Director of C&P decision is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2016).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

In this case, the Veteran has advanced being unable to secure (obtain) or maintain (follow) substantially gainful employment due to service-connected right knee and non-service-connected lower back disabilities.  In a July 2006 statement, the Veteran advanced that the pain from the non-service-connected lower back and service-connected right knee disabilities made it impossible to continue employment. 

After a review of all the evidence, lay and medical, the Board finds that entitlement to TDIU is not warranted for any period.  The Veteran's disabilities do not meet the regulatory schedular rating requirements of 38 C.F.R. § 4.16(a) for consideration of TDIU.  Throughout the course of this appeal the Veteran has been service connected for right knee instability (20 percent disabling), right knee arthritis (10 percent disabling), scar of the right cornea (also claimed as right eye condition and previously addressed under DC 6099) (0 percent disabling), and right knee scar (0 percent disabling), for a combined disability rating of 30 percent.  These disabilities do not have a combined disability rating of 70 percent and neither disability is rated as 40 percent disabling.  Further, taken together as occurring under a common etiology, the service-connected disabilities still do not meet the criteria for a single disability rated as 60 percent disabling.  See 38 C.F.R. § 4.25.

Further, having considered all the evidence of record, lay and medical, the Board finds that referral under 38 C.F.R. § 4.16(b) to the Compensation and Pension Director for extraschedular consideration is not warranted in the instant matter.

The Veteran has asserted that the service-connected knee disabilities and non-service-connected lower back disabilities have interfered with securing or maintaining substantially gainful employment. 

In a May 2010 VA Form 21-8940 the Veteran contended that the non-service-connected back disabilities and service-connected right knee disabilities interfered with substantially gainful employment, and reported having truck driver training.  Evidence of past employment and training is noted in a September 2013 VA mental health treatment record where the Veteran reported driving a truck for a while, and then being in construction for about 20 years after service.  The Veteran has reported in multiple VA treatment records, including a June 2008 VA joints examination, retiring from employment as a laborer in 1997, and having an education level no higher than 9th grade.  

The evidence reflects that the Veteran had an in-service right knee injury in 1975, and has been service connected for right knee disabilities since August 2006.  VA treatment records reflect that the Veteran's right knee problems have been persistent since 1975, a period of approximately 22 years before retirement.  A February 2015 VA examination report reflects that the Veteran's service-connected knee disabilities manifest symptoms of pain and instability.  The Veteran reported that flare-ups of these service-connected knee disabilities last 10 to 20 minutes in the Functional Impact section of the 2015 VA examination report, and require rest, heat, and medication to subside.

According to service treatment records, the Veteran's back was injured in April 1976 and the Veteran subsequently experienced back pain.  June 1997 private treatment records reflect that the Veteran had been off work due to back pain, taken on a new job, but after two days on the new job, the back pain flared up again.  The Veteran reported bending over to pick up rebar and "felt pain in his back that brought him to his knees."  The Veteran attempted to take a less demanding carpentry job, but the back pain was too great when bending over.

Additional August 2001 private treatment records reflect the Veteran reported low back pain, and severe pain when lifting heavy objects.  A November 2001 private physician letter addressed to an insurance company described the Veteran's back condition as "a permanent disability," discussed the Veteran's heart condition, but was silent regarding any leg problems or disabilities.

In June 2004 Private treatment records, the Veteran reported chronic back pain, and the intention to return to truck driving.  The treatment record also reflects that the Veteran understood that a return to truck driving might aggravate the back condition.

A December 2010  VA examination report reflects the Veteran reported back problems caused flare ups that last one to two days, and occurred every month or two, resulting in 10 percent reduction in mobility.  The Veteran also reported having been assigned different duties when previously employed, and increased absenteeism in the past, due to back problems.

A February 2015 VA examination report reflects the Veteran has multiple diagnosed non-service-connected back disabilities that include degenerative disc disease (DDD) of the spine, degenerative joints disease (DJD) of the spine, and intervertebral disc syndrome (IVDS).  According to the Veteran, the IVDS required physician prescribed bed rest and treatment for at least six weeks over the past year.  Additionally, the Veteran reported the reason from retiring from the workforce and receiving social security disability was spine and knee disabilities.  The Veteran conveyed that flare-ups of these non-service-connected back disabilities last two to two and half hours.

Having reviewed all the evidence of record, both lay and medical, the Board finds that the weight of the evidence demonstrates that the criteria for TDIU have not been met or more nearly approximated for any period.  The Board notes that the Veteran had right knee disabilities for over 22 years before retirement, and was substantially employed as a construction laborer or truck driver until retirement in 1997.  The Board also notes that the evidence reflects that the Veteran may be unemployable; however, such evidence conveys that the Veteran is unemployable due to the non-service-connected disabilities of DJD of the spine, DDD of the spine, and IVDS, in addition to the service-connected right knee disabilities.  While the Board has considered the Veteran's July 2006 and May 2010 assertions that the right knee disabilities are the cause of lack of substantial employment, the Board finds these statements to be outweighed by the other evidence that shows the Veteran's lack of substantial employment results from a combination the non-service-connected back disabilities DJD of the spine, DDD of the spine, and IVDS, which caused at least six weeks of physician prescribed bed rest, flare ups lasting for an hour up to two days, increased absenteeism, and prevented the Veteran from returning to work as a truck driver, rather than the service-connected right knee disabilities.  For these reasons, the Board finds that the weight of the credible evidence demonstrates that the criteria for a TDIU have not been met for any period.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.


ORDER

A TDIU is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


